Citation Nr: 0409321	
Decision Date: 04/09/04    Archive Date: 04/16/04

DOCKET NO.  02-15 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to an initial rating higher than 50 percent for 
post-traumatic stress disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Robert A. Leaf, Counsel




INTRODUCTION

The veteran had active service from March 1968 to March 1971.

This appeal to the Board of Veterans' Appeals (Board) arises 
from a September 2001 rating decision of the Pittsburgh, 
Pennsylvania, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO granted service connection for 
post-traumatic stress disorder (PTSD) and assigned an initial 
50 percent rating effective from April 10, 2000.  The veteran 
appealed for a higher initial rating.  See Fenderson v. West, 
12 Vet. App. 119 (1999).

For the reasons explained below, the case is being REMANDED 
to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify you if further action is 
required on your part.

REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  It is codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), and the 
implementing regulations are found at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2003).

The VCAA eliminated the requirement of submitting a well-
grounded claim and provides that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim, but is 
not required to provide assistance if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  The VCAA also requires that VA notify the 
claimant and his representative of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and his representative of which portion, if any, of the 
evidence is to be provided by him and which part, if any, VA 
will attempt to obtain on his behalf.  38 U.S.C.A. § 5103(a); 
Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

The claims file does not contain a VCAA letter from the RO to 
the veteran clearly specifying the type of evidence needed to 
substantiate his claim or clearly delineating whose specific 
responsibility-his or VA's, it is for obtaining this 
supporting evidence.  See Quartuccio and Charles, supra.  And 
this must be done before deciding his appeal.

Additionally, the veteran has provided a letter from the 
Social Security Administration (SSA) indicating that he has 
been disabled under SSA's criteria since September 2001.  
VA's duty to assist includes obtaining records from the SSA.  
Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).

As well, the claims file contains a report of a VA 
psychiatric examination, dated May 17, 2000.  The report 
references a social survey reportedly included in the 
veteran's VA progress notes.  If such a report was prepared, 
it is not of record.  And this must be obtained, too.

Finally, the Board observes that the veteran last underwent a 
VA compensation examination of his service-connected PTSD in 
May 2000.  That was several years ago, and he claims 
increased symptomatology during the years since.  So he 
should be reexamined.  38 U.S.C.A. § 5103A(d); see also 
Caffrey v. Brown, 6 Vet. App. 377 (1994).  

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:  

1.  Prior to any further adjudication of 
the claim at issue, review the claims 
file and ensure that all VCAA notice 
obligations have been complied with in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), and any 
other applicable legal precedent.  
Compliance requires that the veteran be 
notified, by letter, of any information, 
and any medical or lay evidence, 
not previously provided to VA that is 
necessary to substantiate his claim.  A 
general form letter, prepared by the RO, 
not specifically addressing the claim at 
issue, is unacceptable.  The RO also must 
indicate which portion of the information 
and evidence, if any, is to be provided 
by him, and which portion, if any, the 
Secretary will attempt to obtain on his 
behalf.  Also ask that he submit any 
relevant evidence in his possession.

2.  Inquire of the veteran as to the 
names, addresses and dates of treatment 
by any private medical providers since 
April 2000, with particular reference to 
John W. Addis, Ph.D.  Also, obtain any 
reports of treatment by VA since May 
2000, with particular reference to the 
May 18, 2000 social and industrial 
survey.  Any records obtained should be 
added to the claims file.

3.  Obtain a copy of any decision of the 
SSA awarding the veteran disability 
benefits and copies of all 
medical records upon which that decision 
was based.  Once obtained, these records 
should be associated with the other 
evidence in the claims folder.

4.  Thereafter, schedule the veteran for 
a VA psychiatric examination to determine 
the current severity of his PTSD.  The 
examination should include a review of 
the veteran's history and current 
complaints, as well as a comprehensive 
clinical evaluation.  And the examiner 
should assign a Global Assessment of 
Functioning (GAF) score and explain what 
the score means.  The claims folder and a 
copy of this REMAND must be made 
available for the examiner's review of 
the veteran's pertinent medical history.  

5.  Review the report of the VA 
psychiatric examination to ensure it 
provides the information required to rate 
the PTSD under the applicable rating 
criteria.  If not, take corrective 
action.  38 C.F.R. § 4.2; Stegall v. 
West, 11 Vet. App. 268 (1998).

6.  Then readjudicate the claim in light 
of any additional evidence obtained.  If 
the benefit sought on appeal is not 
granted, send the veteran and his 
representative an appropriate 
supplemental statement of the case (SSOC) 
and give them time to respond before 
returning the case to the Board for 
further appellate consideration.

The veteran has the right to submit additional evidence and 
argument concerning the claim the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


